25 Ill. App.3d 480 (1975)
323 N.E.2d 360
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
OLLIE MAE APPLEWHITE, Defendant-Appellant.
No. 58503.
Illinois Appellate Court  First District (1st Division).
January 6, 1975.
*481 Edward M. Genson and Arthur L. Belkind, both of Chicago, for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., Thomas D. Rafter, and Richard H. Robinson, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.